                        In the United States District Court
                       for the Eastern District of Tennessee
                                 Southern Division


Amanda Wiggins,

       On behalf of herself and those similarly    Case No.
       situated,
                                                   Judge:
               Plaintiffs,
       v.                                          Magistrate Judge:

PSI, LLC, Randy Dunlop,                            Jury Demand Endorsed Hereon
Doe Corp. 1-10,

               Defendants.


                      Class and Collective Action Complaint



 I.   Introduction

       1.      Amanda Wiggins, on behalf of herself and all similarly-situated individuals, brings

this action against Defendants PSI, LLC, Randy Dunlop, and Doe Corporations 1-10,

(collectively, “Defendants”). Plaintiff seeks appropriate monetary, declaratory, and equitable

relief based on Defendants’ willful failure to compensate Plaintiff and similarly-situated

individuals with minimum wages as required by the Fair Labor Standards Act (“FLSA”).

       2.      Defendants operate approximately 8 to 10 pizza stores in Eastern Tennessee.

       3.      Defendants repeatedly and willfully violated the Fair Labor Standards Act by

failing to adequately reimburse delivery drivers for their delivery-related expenses, thereby failing

to pay delivery drivers the legally mandated minimum wages for all hours worked.

       4.      All delivery drivers at the Defendants’ stores, including Plaintiff, have been



Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 1 of 22 PageID #: 1
subject to the same employment policies and practices, including policies and practices with

respect to wages and reimbursement for out-of-pocket expenses.

        5.          All delivery drivers at the Defendants’ stores, including Plaintiff, have been

subject to the same employment policies and practices, including policies and practices with

respect to wages and reimbursement for out-of-pocket expenses.

        6.          Plaintiff brings this action on behalf of herself and similarly situated current and

former delivery drivers who elect to opt in pursuant to FLSA, 29 U.S.C. § 216(b) to remedy

violations of the FLSA wage and hour provisions by Defendants.

 II.    Jurisdiction and Venue

        7.          Under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b), this Court has jurisdiction over

Plaintiff’s FLSA claims and the doctrine of supplemental jurisdiction over state law claims

pursuant to 29 U.S.C. § 1367.

        8.          Venue in this Court is proper under 28 U.S.C. § 1391(b) because the parties

reside in this district and a substantial part of the events giving rise to the claim herein occurred

in this district.

III.    Parties

Plaintiff

        9.          Plaintiff Amanda Wiggins resides in Dandridge, Tennessee. Further, at all times

material herein, Plaintiff worked within the boundaries of the Eastern District of Tennessee.

        10.         Plaintiff was an “employee” of all of the Defendants as defined in the FLSA.

        11.         Plaintiff has given written consent to join this action.

Defendants



                                    2
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 2 of 22 PageID #: 2
        12.     Defendants have jointly employed Plaintiff and similarly situated delivery drivers

at all times relevant.

        13.     Each of the Defendants had substantial control over Plaintiff and similarly situated

delivery drivers’ working conditions, and over the unlawful policies and practices alleged herein.

        14.     Defendants are part of a single integrated enterprise.

        15.     At all relevant times, the stores shared common management and were centrally

controlled and/or owned by PSI, LLC and Randy Dunlop.

        16.     At all relevant times, all Defendants maintained control over labor relations at the

PSI, LLC Domino’s stores.

        17.     During all relevant times, Defendants permitted employees to transfer or be

shared by and between the stores without retraining.

        18.     Defendants share or co-determine those matters governing the essential terms and

conditions of employment for Plaintiff and similarly situated delivery drivers at the PSI, LLC

Domino’s stores.

        19.     Defendants suffer or permit Plaintiff and other delivery drivers to work.

        20.     Defendants have direct or indirect control of the terms and conditions of

Plaintiff’s work and the work of similarly situated delivery drivers, and also exercise that

authority.

        21.     During all relevant times, Defendants also exercised operational control over the

delivery drivers at the PSI, LLC Domino’s stores, including, but not limited to, control over

recruiting and training of delivery drivers, compensation of delivery drivers, job duties of delivery

drivers, reimbursements to delivery drivers, recruiting and training managers, design and layout



                                    3
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 3 of 22 PageID #: 3
of the stores, sales and marketing programs, public relations programs, promotional services,

appearance and conduct standards, inventory, and inventory controls.

PSI, LLC

       22.     Defendant PSI, LLC. is a Tennessee corporation with its principal place of

business in Athens, Tennessee.

       23.     Randy Dunlop is the owner and operator of PSI, LLC.

       24.     PSI, LLC. is the corporate entity that appears on Plaintiff’s paystubs for work she

completed for Defendants.

       25.     PSI, LLC owns and operates approximately 8 to 10 Domino’s stores in Eastern

Tennessee.

       26.     PSI, LLC operates out of its headquarters at 404 N. Jackson Street, Athens,

Tennessee.

       27.     PSI, LLC has substantial control over Plaintiff and similarly situated employees’

working conditions, and over the unlawful policies and practices alleged herein.

       28.     Upon information and belief, PSI, LLC applies or causes to be applied

substantially the same employment policies, practices, and procedures to all delivery drivers at all

of its locations, including policies, practices, and procedures relating to payment of minimum

wages, and reimbursement of automobile expenses.

       29.     PSI, LLC has direct or indirect control of the terms and conditions of Plaintiff’s

work and the work of similarly situated employees.




                                    4
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 4 of 22 PageID #: 4
       30.     At all relevant times, PSI, LLC maintained control, oversight, and direction over

Plaintiff and similarly situated employees, including, but not limited to, hiring, firing,

disciplining, timekeeping, payroll, reimbursements, pay rates, deductions, and other practices.

       31.     PSI, LLC is an “employer” of Plaintiff and similarly situated employees as that

term is defined by the FLSA.

       32.     At all relevant times, PSI, LLC has been and continues to be an enterprise

engaged in “the production of goods for commerce” within the meaning of the phrase as used in

the FLSA.

       33.     PSI, LLC ’s gross revenue exceeds $500,000 per year.

Randy Dunlop

       34.     Randy Dunlop is the owner and operator of PSI, LLC since its inception.

       35.     Randy Dunlop is individually liable to PSI, LLC’s delivery drivers under the

definitions of “employer” set forth in the FLSA because he owns and operates PSI, LLC

Domino’s stores, serves as a manager of PSI, LLC Domino’s stores, ultimately controls

significant aspects of PSI, LLC’s Domino’s stores day-to-day functions, and ultimately controls

compensation and reimbursement of employees. 29 U.S.C. § 203(d).

       36.     At all relevant times, by virtue of his role as owner and operator of PSI, LLC

Domino’s stores, Randy Dunlop has had financial control over the operations at each of the PSI,

LLC Domino’s stores.

       37.     At all relevant times, by virtue of his role as owner and operator of PSI, LLC

Domino’s stores, Randy Dunlop has had a role in significant aspects of the PSI, LLC Domino’s

stores day to day operations.



                                    5
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 5 of 22 PageID #: 5
       38.     At all relevant times, by virtue of his role as owner and operator of PSI, LLC

Domino’s stores, Randy Dunlop has had control over PSI, LLC Domino’s stores’ pay policies.

       39.     At all relevant times, by virtue of his role as owner and operator of PSI, LLC

Domino’s stores, Randy Dunlop has had power over personnel and payroll decisions at the PSI,

LLC Domino’s stores, including but not limited to influence of delivery driver pay.

       40.     At all relevant times, by virtue of his role as owner and operator of PSI, LLC

Domino’s stores, Randy Dunlop has had the power to hire, fire and discipline employees,

including delivery drivers at PSI, LLC Domino’s stores.

       41.     At all relevant times, by virtue of his role as owner and operator of PSI, LLC,

Randy Dunlop has had the power to stop any illegal pay practices that harmed delivery drivers at

the PSI, LLC Domino’s stores.

       42.     At all relevant times, by virtue of his role as owner and operator of PSI, LLC,

Randy Dunlop has had the power to transfer the assets and liabilities of PSI, LLC.

       43.     At all relevant times, by virtue of his role as owner and operator of PSI, LLC,

Randy Dunlop has had the power to declare bankruptcy on behalf of PSI, LLC.

       44.     At all relevant times, by virtue of his role as owner and operator of PSI, LLC,

Randy Dunlop has had the power to enter into contracts on behalf of each of the PSI, LLC

Domino’s stores.

       45.     At all relevant times, by virtue of his role as owner and operator of PSI, LLC,

Randy Dunlop has had the power to close, shut down, and/or sell each of the PSI, LLC

Domino’s stores.




                                    6
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 6 of 22 PageID #: 6
          46.     At all relevant times, by virtue of his role as owner and operator of PSI, LLC,

Randy Dunlop had authority over the overall direction of each of PSI, LLC Domino’s stores and

was ultimately responsible for their operations.

          47.     The PSI, LLC Domino’s stores function for Randy Dunlop’s profit.

          48.     Randy Dunlop has influence over how the PSI, LLC Domino’s stores can run

more profitably and efficiently.

Doe Corporation 1-10

          49.     Upon information and belief, Defendants own and operate other corporate entities

and/or limited liability companies that also qualify as Plaintiff’s “employer” under the FLSA.

          50.     The identities of these additional Defendants should be revealed as discovery

progresses and can be named at that time.

 IV.      Facts

                                   Class-wide Factual Allegations

          51.     During all relevant times, PSI, LLC operated approximately 8 to 10 Domino’s

Stores.

          52.     The primary function of the PSI, LLC Domino’s stores is to sell pizza and other

food items to customers, whether they dine in, carry out, or have their food delivered.

          53.     The PSI, LLC Domino’s stores employ delivery drivers who are primarily

responsible for delivering pizzas and other food items to customers’ homes and workplaces.

          54.     Plaintiff and the similarly situated persons Plaintiff seeks to represent are current

and former delivery drivers employed by Defendants at the PSI, LLC Domino’s stores.




                                    7
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 7 of 22 PageID #: 7
       55.     All delivery drivers employed at the PSI, LLC Domino’s stores over the last three

years have had essentially the same job duties—deliver pizza and other food items to customers.

       56.     When there are no deliveries to make, Defendants’ delivery drivers are required

to work inside the PSI, LLC Domino’s stores building pizza boxes, cleaning, preparing pizza and

other food items, and completing other duties inside the store as necessary.

       57.     At all relevant times, Plaintiff and similarly situated delivery drivers have been an

hourly wage rate at or close to minimum wage for the hours they worked for Defendants.

       58.     Defendants require delivery drivers to maintain and pay for operable, safe, and

legally compliant automobiles to use in delivering Defendants’ pizza and other food items.

       59.     Defendants require delivery drivers to incur and/or pay job-related expenses,

including but not limited to automobile costs and depreciation, gasoline expenses, automobile

maintenance and parts, insurance, cell phone costs, GPS charges, and other equipment necessary

for delivery drivers to complete their job duties.

       60.     Pursuant to such requirements, Plaintiff and other similarly situated employees

purchase gasoline, vehicle parts and fluids, automobile repair and maintenance services,

automobile insurance, suffered automobile depreciation, automobile financing, and incur cell

phone and data charges all for the primary benefit of Defendants.

       61.     The PSI, LLC Domino’s stores do not keep track of their delivery drivers’ actual

expenses.

       62.     The PSI, LLC Domino’s stores do not reimburse delivery drivers for their actual

expenses.




                                    8
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 8 of 22 PageID #: 8
       63.      The PSI, LLC Domino’s stores do not reimburse delivery drivers at the IRS

standard business mileage rate for all of the miles they drive completing deliveries.

       64.      Until recently, Plaintiff and other similarly situated delivery drivers at the PSI,

LLC Domino’s stores were reimbursed a flat per delivery amount for the expenses they incurred.

A few weeks ago, Defendants began reimbursing Plaintiff and other similarly situated delivery

drivers at the PSI, LLC Domino’s stores 32 cents per mile based on mileage calculated by the

PULSE system.

       65.      Plaintiff and similarly situated delivery drivers typically average at least four to

five miles per round-trip delivery.

       66.      Plaintiff and similarly situated delivery drivers typically make at least one delivery

per hour.

       67.      According to the Internal Revenue Service, the standard mileage rate for the use

of a car during the relevant time periods have been:

       a.    2017: 53.5 cents/mile
       b.    2018: 54.5 cents/mile
       c.    2019: 58 cents/mile
       d.    2020: 57.5 cents/mile

       68.      As a result of the automobile and other job-related expenses incurred by Plaintiff

and other similarly situated delivery drivers, they were deprived of minimum wages guarantee to

them by the FLSA.

       69.      At all relevant times, Defendants have applied the same pay policies, practices,

and procedures to all delivery drivers at the PSI, LLC Domino’s stores.

       70.      All of Defendants’ delivery drivers had similar experiences to that of Plaintiff.

They were subject to the same reimbursement policy; received similar reimbursements; incurred

                                    9
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 9 of 22 PageID #: 9
 similar automobile expenses; completed deliveries of similar distances and at similar frequencies;

 and were paid at or near the applicable minimum wage rate before deducting unreimbursed

 vehicle costs.

         71.      Regardless of the precise amount of the per-delivery reimbursement at any given

 point in time, Defendants’ reimbursement formula has resulted in an unreasonable

 underestimation of delivery drivers’ automobile expenses throughout the recovery period,

 causing systematic violations of the minimum wage laws.

         72.      Because Defendants paid their drivers a gross hourly wage at precisely, or at least

 very close to, the applicable minimum wage, and because the delivery drivers incurred

 unreimbursed automobile expenses, the delivery drivers “kicked back” to Defendants an amount

 sufficient to cause minimum wage violations. See 29 C.F.R. § 531.35.

         73.      Defendants have willfully failed to pay federal minimum wage to Plaintiff and

 similarly situated delivery drivers at the PSI, LLC Domino’s stores.

                              Plaintiff’s Individual Factual Allegations

         74.      Plaintiff worked at several PSI, LLC Domino’s stores from approximately August

 2018 until January 2020.

         75.      Plaintiff worked or covered shifts at three of Defendants’ PSI, LLC Domino’s

 stores, and was subject to the same compensation and reimbursement policies described herein at

 all three locations.

         76.      Plaintiff was paid minimum wage as an hourly rate.

         77.      Plaintiff delivered pizza and other food items to Defendants’ customers’ homes

 and businesses.



                                     10
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 10 of 22 PageID #: 10
        78.     When she was not making deliveries, Plaintiff worked inside the store, completing

 tasks such as checking out carryout customers, cutting pizza, folding pizza boxes, cleaning up

 around the store, and taking care of other general tasks for the operation of the store.

        79.     From August to approximately December 2019, Plaintiff was reimbursed a flat

 rate of $1.70 per delivery.

        80.     In January 2020, the reimbursement changed to $.32 per mile based on mileage

 calculated by PULSE. On occasion, Plaintiff drove more miles than PULSE calculated.

        81.     Plaintiff was required to maintain and pay for operable, safe, and legally compliant

 automobiles to use in delivering Defendants’ pizza and other food items.

        82.     Plaintiff was required to incur and/or pay job-related expenses, including but not

 limited to automobile costs and depreciation, gasoline expenses, automobile maintenance and

 parts, financing, insurance, cell phone service, GPS service, and other equipment necessary for

 delivery drivers to complete their job duties.

        83.     Plaintiff purchased gasoline, vehicle parts and fluids, automobile repair and

 maintenance services, automobile financing, automobile insurance, suffered automobile

 depreciation, and incur cell phone and data charges all for the primary benefit of Defendants.

        84.     Defendants did not track the actual expenses incurred by Plaintiff.

        85.     Defendants did not reimburse Plaintiff based on her actual delivery-related

 expenses.

        86.     Plaintiff was not reimbursed at the IRS standard mileage rate for the miles she

 drove while completing deliveries.




                                     11
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 11 of 22 PageID #: 11
        87.     During Plaintiff’s employment with Defendants, Defendants failed to adequately

 reimburse Plaintiff for automobile and other job-related expenses.

        88.     Plaintiff regularly makes approximately one delivery per hour during the hours she

 works as a delivery driver.

        89.     Plaintiff regularly drove approximately 4 to 5 miles round trip per delivery.

        90.     When reimbursed on a per mile basis, Defendants’ effective reimbursement rate

 for Plaintiff was $.32 per mile.

        91.     In 2018, for example, the IRS business mileage reimbursement was $.545 per

 mile, which reasonably approximated the automobile expenses incurred delivering pizzas.

 http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. Thus in 2018, every mile driven

 on the job decreased her net wages by approximately $.23 mile.

        92.     Thus, while making deliveries, Plaintiff consistently “kicked back” to Defendants

 approximately $1.15 per hour ($.23 x 5 miles per delivery).

        93.     As a result of unreimbursed automobile expenses and other job-related expenses,

 Defendants have failed to pay Plaintiff minimum wage as required by law.

                                    Collective Action Allegations

        94.     Plaintiff brings this action on behalf of herself and all similarly situated current and

 former delivery drivers employed at the PSI, LLC Domino’s stores owned, operated, and

 controlled by Defendants, during the three years prior to the filing of this Collective Action

 Complaint and the date of final judgment in this matter, who elect to opt-in to this action (the

 “FLSA Collective”).




                                     12
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 12 of 22 PageID #: 12
           95.    At all relevant times, Plaintiff and the FLSA Collective have been similarly

 situated, have had substantially similar job duties, requirements, and pay provisions, and have all

 been subject to Defendants’ decision, policy, plan, practices, procedures, protocols, and rules of

 willfully refusing to pay Plaintiff and the FLSA Collective minimum wage for all hours worked

 and failing to reimburse delivery drivers for automobile expenses and other job-related expenses.

 Plaintiff’s claims are essentially the same as those of the FLSA Collective.

           96.    Defendants’ unlawful conduct is pursuant to a corporate policy or practice.

           97.    Defendants are aware or should have been aware that federal law required them to

 pay employees minimum wage for all hours worked.

           98.    Defendants are aware or should have been aware that federal law required them to

 reimburse delivery workers for expenses relating to “tools of the trade,” such as, among other

 things, automobile costs and gasoline for delivery drivers.

           99.    Defendants’ unlawful conduct has been widespread, repeated, and consistent.

           100.   This complaint is properly brought under and maintained as an opt-in collective

 action under 29 U.S.C. § 216(b).

           101.   The FLSA Collective members are readily identifiable and ascertainable.

           102.   For the purpose of notice and other purposes related to this action, the FLSA

 Collective members’ names and contact information are readily available from Defendants’

 records.

           103.   In recognition of the services Plaintiff has rendered and will continue to render to

 the FLSA Collective, Plaintiff will request payment of a service award upon resolution of this

 action.



                                     13
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 13 of 22 PageID #: 13
                                 Rule 23 Class Action Allegations

        104.    Plaintiff brings her Tennessee law claims under Federal Rule of Civil Procedure

 23, on behalf of herself and a class of persons meeting the following requirements:

        All current and former delivery drivers employed by Defendants in the State of
        Tennessee since the date 3 years preceding the filing of Plaintiffs’ original Complaint (the
        “Rule 23 Class”).

        105.    Any individual who is part of a certified class or collective action currently

 pending in any other court against Domino’s is excluded from this definition, to the extent that

 the class/collective action covers the entire time period covered by this lawsuit. The individuals

 meeting this definition are the “Rule 23 Class.”

        106.    Also excluded from the Rule 23 Class are Defendants’ legal representatives,

 officers, directors, assigns, and successors, or any individual who has, or who at any time during

 the class period has had, a controlling interest in Defendants; the Judge(s) to whom this case is

 assigned and any member of the Judges’ immediate family; any individual who is a member of a

 certified class action that is currently pending in any other court; and all persons who will submit

 timely and otherwise proper requests for exclusion from the Rule 23 Class.

        107.    The number and identity of the Rule 23 Class members are ascertainable from

 Defendants’ records.

        108.    The hours assigned and worked, the positions held, and the rates of pay and

 reimbursement for each Rule 23 Class Member are determinable from Defendants’ records.

        109.    For the purpose of notice and other purposes related to this action, the Rule 23

 Class Members’ names and contact information are readily available from Defendants.




                                     14
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 14 of 22 PageID #: 14
        110.     Notice can be provided by means permissible under Federal Rule of Civil

 Procedure 23.

        111.     The Rule 23 Class member are so numerous that joinder of all members is

 impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

        112.     There are more than 50 Rule 23 Class members.

        113.     Plaintiff’s claims are typical of those claims which could be alleged by any Rule 23

 Class member, and the relief sought is typical of the relief which would be sought by each Rule 23

 Class member in separate actions.

        114.     Plaintiff and the Rule 23 Class members were subject to the same corporate

 practices of Defendants, as alleged herein, of failing to pay minimum wage, failing to pay

 overtime, and failing to reimburse for expenses.

        115.     Plaintiff and the Rule 23 Class have unjustly enriched Defendants by virtue of

 providing “tools of the trade” for Defendants’ benefit, without being properly compensated for

 those tools.

        116.     Plaintiff and the Rule 23 Class members have all been injured in that they have

 been uncompensated or under-compensated due to Defendants’ common policies, practices, and

 patterns of conduct. Defendants’ corporate-wide policies and practices affected all Rule 23 Class

 members similarly, and Defendants benefited from the same type of unfair and/or wrongful acts

 as to each of the Rule 23 Class members.

        117.     Plaintiff and the Rule 23 Class members sustained similar losses, injuries, and

 damages arising from the same unlawful practices, polices, and procedures.

        118.     By seeking to represent the interests of the Rule 23 Class members, Plaintiff is



                                     15
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 15 of 22 PageID #: 15
 exercising and intends to exercise her right to engage in concerted activity for the mutual aid or

 benefit of himself and his co-workers.

        119.    Plaintiff is able to fairly and adequately protect the interests of the Rule 23 Class

 and has no interests antagonistic to the Rule 23 Class.

        120.    Plaintiff is represented by attorneys who are experienced and competent in both

 class action litigation and employment litigation.

        121.    A class action is superior to other available methods for the fair and efficient

 adjudication of the controversy, particularly in the context of wage and hour litigation on behalf

 of minimum wage employees where individual class members lack the financial resources to

 vigorously prosecute a lawsuit against corporate defendants. Class action treatment will permit a

 large number of similarly situated persons to prosecute their common claims in a single forum

 simultaneously, efficiently, and without the unnecessary duplication of efforts and expense that

 numerous individual actions engender. Because the losses, injuries, and damages suffered by each

 of the individual Rule 23 Class members are small in the sense pertinent to class action analysis,

 the expenses and burden of individual litigation would make it extremely difficult or impossible

 for the individual Rule 23 Class members to redress the wrongs done to them. On the other hand,

 important public interests will be served by addressing the matter as a class action. The

 adjudication of individual litigation claims would result in a great expenditure of Court and public

 resources; however, treating the claims as a class action would result in significant saving of these

 costs. The prosecution of separate actions by individual class members would create a risk of

 inconsistent and/or varying adjudications with respect to the individual Rule 23 Class members,

 establishing incompatible standards of conduct for Defendants and resulting in the impairment of



                                     16
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 16 of 22 PageID #: 16
 the Rule 23 Class members’ rights and the disposition of their interests through actions to which

 they were not parties. The issues in this action can be decided by means of common, class-wide

 proof. In addition, if appropriate, the Court can, and is empowered to, fashion methods to

 efficiently manage this action as a class action.

        122.    Upon information and belief, current employees are often afraid to assert their

 rights out of fear of direct and indirect retaliation. Former employees are fearful of bringing

 claims because doing so can harm their employment, future employment, and future efforts to

 secure employment. Class actions provide class members who are not named in the complaint a

 degree of anonymity, which allows for the vindication of their rights while eliminating or

 reducing these risks.

        123.    This action is properly maintainable as a class action under Federal Rule of Civil

 Procedure 23(b)(3).

        124.    Common questions of law and fact exist as to the Rule 23 Class that predominate

 over any questions only affecting Plaintiff and the Rule 23 Class members individually and

 include, but are not limited to:

        a. Whether Defendants paid Plaintiff and the Rule 23 Class members the proper
           minimum wage rate for all hours worked.

        b. Whether Defendants required Plaintiff and the Rule 23 Class to provide and maintain
           safe, operable, and legally compliant automobiles to use in completing deliveries.

        c. Whether Plaintiff and the Rule 23 Class incurred expenses for the benefit of
           Defendants in the course of completing deliveries.

        d. Whether Defendants required Plaintiff and the Rule 23 Class to provide and maintain
           safe, operable, and legally compliant automobiles to use in completing deliveries.




                                     17
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 17 of 22 PageID #: 17
           e. Whether Defendants reimbursed Plaintiff and the Rule 23 Class for their actual
              expenses.

           f. Whether Defendants maintained records of Plaintiff and the Rule 23 Class’ actual
              expenses.

           g. Whether Defendants reimbursed Plaintiff and the Rule 23 Class at the IRS standard
              business mileage rate for the miles they drove completing deliveries.

           h. Whether Defendants were unjustly enriched by Plaintiff having provided and used his
              own vehicle for Defendants’ benefit.

           i. The nature and extent of class-wide injury and the measure of damages for those
              injuries.

           125.   In recognition of the services Plaintiff has rendered and will continue to render to

 the Rule 23 Class, Plaintiff will request payment of a service award upon resolution of this action.

 V.   Cause of Action

                                             Count 1
                    Failure to Pay Minimum Wages - Fair Labor Standards Act
                         (On Behalf of Plaintiff and the FLSA Collective)

           126.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

 herein.

           127.   Plaintiff and the FLSA Collective are or were non-exempt, hourly employees

 entitled to receive no less than minimum wage for all hours worked.

           128.   Defendants paid Plaintiff and the FLSA Collective at or close to minimum wage

 for all hours worked.

           129.   Defendants required and continue to require Plaintiff and the FLSA Collective to

 pay for automobile expenses and other job-related expenses out of pocket, and failed to properly

 reimburse Plaintiff and the FLSA Collective for said expenses.

                                     18
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 18 of 22 PageID #: 18
         130.    By the acts and conduct described above, Defendants willfully violated the

 provisions of the FLSA and disregarded the rights of Plaintiff and the FLSA Collective.

         131.    Plaintiff and the FLSA Collective have been damaged by Defendants’ willful

 failure to pay minimum wage as required by law.

         132.    As a result of Defendants’ willful violations, Plaintiff and the FLSA Collective are

 entitled to damages, including, but not limited to, unpaid wages, unreimbursed expenses,

 liquidated damages, costs, and attorneys’ fees.

                                                 Count 2
                                           Unjust Enrichment
                               (On Behalf of Plaintiff and the Rule 23 Class)

         133.    Plaintiff restates and incorporates the foregoing allegations as if fully rewritten herein

         134.    Plaintiff and the Rule 23 Class have conferred a benefit upon Defendants, namely,

 providing and maintaining “tools of the trade” for Defendants’ benefit.

         135.     The “tools of the trade” include vehicles, insurance for those vehicles, and

 cellphones.

         136.     Defendants knew that Plaintiff and the Rule 23 Class conferred that benefit on

 Defendants.

         137.     As described above, Defendants, including Domino’s, received benefits as a result of

 Plaintiff and the Rule 23 Class providing and maintain “tools of the trade.”

         138.     The benefits include, but are not limited to, direct and indirect financial benefits like

 increased profits, increased ability to compete on the price of Defendants’ products, and increased

 attractiveness of Domino’s franchise opportunities.

         139.    Defendants did not compensate or under-compensated Plaintiff and the Rule 23 Class

 for these benefits.


                                     19
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 19 of 22 PageID #: 19
         140.    Accordingly, Defendants retention of these benefits under these circumstances would

 be unjust.

         141.    As a result of Defendants having been unjustly enriched, Plaintiff and the Rule 23

 Class are entitled to compensation for the value of the benefit Plaintiff and the Rule 23 Class

 conferred on Defendants.

         WHEREFORE, Plaintiff Amanda Wiggins on behalf of herself and those similarly

 situated prays for the following relief:

         A.      Designation of this action as a collective action on behalf of the collective action

 members and prompt issuance of notice to all similarly-situated members of an opt-in class,

 apprising them of this action, permitting them to assert timely wage and hour claims in this

 action, and appointment of Plaintiff and her counsel to represent the collective action members.

         B.      Unpaid minimum wages, reimbursement of expenses, and an additional and equal

 amount as liquidated damages pursuant to the FLSA and supporting regulations.

         C.      An award of prejudgment and post-judgment interest.

         D.      An award of costs and expenses of this action, together with reasonable attorneys’

 fees and expert fees.

         E.      An award of the value of the benefits for which Defendants were unjustly enriched

 on behalf of the Rule 23 Class.

         F.      Leave to add additional plaintiffs by motion, the filing of written consent forms, or

 any other method approved by the Court.

         G.      A jury to try this cause.

         H.      Such other legal and equitable relief as the Court deems appropriate.




                                     20
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 20 of 22 PageID #: 20
                   RESPECTFULLY SUBMITTED this the 9th day of April, 2020.

                                     THE BURKHALTER LAW FIRM, P.C.

                                     s/D. Alexander Burkhalter, III
                                     David A. Burkhalter II, TN BPR #004771
                                     D. Alexander Burkhalter, III, TN BPR #033642
                                     Zachary J. Burkhalter, TN BPR #035956
                                     P.O. Box 2777
                                     Knoxville, Tennessee 37901
                                     Telephone: (865) 524-4974
                                     Facsimile: (865) 524-0172
                                     www.burkhalterlaw.com

                                     and

                                     /s/Phil Krzeski
                                     Andrew P. Kimble (Ohio Bar # 0093172)*
                                     Philip J. Krzeski (Ohio Bar # 0095713)*
                                     Biller & Kimble, LLC
                                     8044 Montgomery Road, Suite 515
                                     Cincinnati, OH 45236
                                     Telephone: (513) 715-8711
                                     Facsimile: (614) 340-4620
                                     akimble@billerkimble.com
                                     pkrzeski@billerkimble.com

                                     www.billerkimble.com

                                     * Pro hac vice forthcoming

                                     Counsel for Plaintiff and the Putative Class




                                     21
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 21 of 22 PageID #: 21
                                        JURY DEMAND

         Plaintiff hereby demands a jury trial by the maximum persons permitted by law on all

 issues herein triable to a jury.


                                              /s/D. Alexander Burkhalter, III
                                              D. Alexander Burkhalter III




                                     22
Case 3:20-cv-00150-JRG-HBG Document 1 Filed 04/09/20 Page 22 of 22 PageID #: 22
